              Case 4:20-cr-00469 Document 1 Filed on 09/29/20 in TXSD PageUnited
                                                                           1 of 1States Courts
                                                                                          Southern District of Texas
                                     UNITED STATES DISTRICT COURT                                  FILED
                                      SOUTHERN DISTRICT OF TEXAS
                                                                                              September 29, 2020
                                          HOUSTON DIVISION                                              
                                                                                        David J. Bradley, Clerk of Court
UNITED STATES OF AMERICA                         §
                                                 §
Vs.                                              §                    4:20-CR-469
                                                 §   Criminal No. ____________________
HOMERO GALLEGOS                                  §
NOE HERNANDEZ                                    §
PEDRO LUIS GUERRA                                §

                                                 INDICTMENT

THE GRAND JURY CHARGES:

       On or about May 3, 2019, in the Southern District of Texas and within the jurisdiction of the Court,

defendants

                                            HOMERO GALLEGOS
                                             NOE HERNANDEZ
                                                   and
                                            PEDRO LUIS GUERRA

did unlawfully and willfully seize, confine, inveigle, decoy, kidnap, abduct and carry away and hold for ransom

and reward or otherwise E. Q., and in committing or in furtherance of the commission of the offense used a means,

facility or instrumentality of interstate or foreign commerce, namely, cellular telephones.

       In violation of Title 18, United States Code, Sections 1201(a)(1) and 2.

                                                     A TRUE BILL

                                                              Original Signature on FIle
                                                     ____________________________________
                                                     Foreperson of the Grand Jury

RYAN K. PATRICK
UNITED STATES ATTORNEY


______________________________
Anibal J. Alaniz
Assistant United States Attorney

______________________________
Casey N. MacDonald
Assistant United States Attorney
